EXHIBIT 10.1 EXECUTION COPY AMENDMENT NO.1 and AGREEMENT dated as of June30, 2010 (this “Amendment”), to the CREDIT AGREEMENT dated as of April19, 2007 (as amended, supplemented or otherwise modified through the date hereof, the “Credit Agreement”), among SUN HEALTHCARE GROUP, INC., a Delaware corporation (the “Borrower”), the Lenders (as defined in ArticleI of the Credit Agreement), and CREDIT SUISSE AG, as administrative agent (in such capacity, the “Administrative Agent”) and as collateral agent for the Lenders. A.Pursuant to the Credit Agreement, the Lenders have extended, and have agreed to extend, credit to the Borrower, in each case pursuant to the terms and subject to the conditions set forth in the Credit Agreement. B.The Borrower has requested that certain provisions of the Credit Agreement be amended as provided herein. C.The Required Lenders, on the terms and subject to the conditions set forth herein, are willing so to amend the Credit Agreement. D.Capitalized terms used but not defined herein shall have the meanings assigned to them in the Credit Agreement. Accordingly, in consideration of the mutual agreements herein contained and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.Reduction of PF L/C Commitments.On and subject to the occurrence of the Amendment Effective Date (as defined below), 1)the aggregate amount of the PF L/C Commitments shall be reduced by $25,000,000 (the “PF L/C Commitment Reduction Amount”), 2)the Letters of Credit enumerated on Schedule I hereto (the “Converted Letters of Credit”) shall be deemed to be RF Letters of Credit issued on the Amendment Effective Date, 3)the Administrative Agent shall return to each PF Lender from the Credit-Linked Deposit Account its PF Pro Rata Percentage of the PF L/C Commitment Reduction Amount, together with accrued and unpaid interest therein at the rate provided therefor in Section2.23(l)(ii) of the Credit Agreement to but excluding the Amendment Effective Date, and 4)the Borrower shall pay to the Administrative Agent, for the account of the PF Lenders, all accrued and unpaid PF L/C Commitment Fees in respect of the Converted Letters of Credit at the rate provided therefor in Section2.05(c) of the Credit Agreement to but excluding the Amendment Effective Date.The Lenders hereby waive the requirements in Section2.09(b) of the Credit Agreement that the Borrower give three Business Days’ notice to the Administrative Agent to effect such reduction.All payments made pursuant to this Section 1 shall be made without premium or penalty, subject to the Borrower’s obligations (if any) in respect of breakage costs under Section2.16 of the Credit Agreement. SECTION 2.Agreement to Prepay Term Loans.On or prior to December31, 2010, the Borrower shall prepay Term Loans pursuant to Section 2.12 of the Credit Agreement in an aggregate principal amount equal to the greater of (A)$0 and (B)$25,000,000 minus the aggregate principal amount of Term Loans prepaidpursuant to Section 2.12 or 2.13(c) of the Credit Agreement after the Amendment Effective Date and prior to the date of such prepayment, together with accrued and unpaid interest on the amount so prepaid to but excluding the prepayment date.Failure to make such prepayment on or prior to December 31, 2010 shall constitute an Event of Default under clause (b) of Article VII of the Credit Agreement. SECTION 3.Amendments to the Credit Agreement.5)Section 1.01 of the Credit Agreement is hereby amended by inserting the following defined terms in the appropriate alphabetical order therein: “First Amendment Effective Date” shall mean June 30, 2010. “Separation Transaction” shall mean the proposed separation transaction described in the May 24, 2010 press release of the Borrower entitled “Sun Healthcare Group, Inc. Announces Plan to Separate its Operating and Real Property Assets; Adopts a Stockholder Rights Plan”. (b)The definition of the term “Alternate Base Rate” set forth in Section 1.01 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “Alternate Base Rate” shall mean, for any day, a rate per annum equal to the greatest of (a)the Prime Rate in effect on such day, (b)the Federal Funds Effective Rate in effect on such day plus1/2 of 1% and (c) the Adjusted LIBO Rate in effect on such day for a one-month Interest Period commencing on such day plus 1%.If the Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in accordance with the terms of the definition of Federal Funds Effective Rate, the Alternate Base Rate shall be determined without regard to clause(b) or (c), as applicable, of the preceding sentence until the circumstances giving rise to such inability no longer exist.Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be. (c)The definition of the term “Applicable Percentage” set forth in Section 1.01 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “Applicable Percentage” shall mean, (A) for any day on or before December 31, 2010 (a) with respect to any Eurodollar Term Loan, 3.00% per annum, (b) with respect to any ABR Term Loan, 2.00% per annum, and (c) (i)with respect to any Eurodollar 2 Revolving Loan or ABR Revolving Loan, the applicable percentage set forth below under the caption “Pre 12/31/2010 Eurodollar Spread—Revolving Loans” or “Pre 12/31/2pread—Revolving Loans”, as the case may be, and (ii)with respect to the Revolving Credit Commitment Fee, the applicable rate set forth below under the caption “Pre 12/31/2010 Revolving Credit Commitment Fee Rate”, in each case based upon the Total Leverage Ratio as of the relevant date of determination: Total Leverage Ratio Pre 12/31/2010 Eurodollar Spread— Revolving Loans Pre 12/31/2010 ABR Spread— Revolving Loans Pre 12/31/2010 Revolving Credit Commitment Fee Rate Category 1 Greater than 4.50 to 1.00 3.00% 2.00% 0.50% Category 2 Less than or equal to 4.50 to 1.00 and greater than 3.50 to 1.00 2.75% 1.75% 0.50% Category 3 Less than or equal to 3.50 to 2.50% 1.50% 0.375% and (B) for any day after December 31, 2010 (a) with respect to any Eurodollar Term Loan, 4.00% per annum, (b) with respect to any ABR Term Loan, 3.00% per annum, and (c) (i)with respect to any Eurodollar Revolving Loan or ABR Revolving Loan, the applicable percentage set forth below under the caption “Post 12/31/2010 Eurodollar Spread—Revolving Loans” or “Post 12/31/2pread—Revolving Loans”, as the case may be, and (ii)with respect to the Revolving Credit Commitment Fee, the applicable rate set forth below under the caption “Post 12/31/2010 Revolving Credit Commitment Fee Rate”, in each case based upon the Total Leverage Ratio as of the relevant date of determination: Total Leverage Ratio Post 12/31/2010 Eurodollar Spread— Post 12/31/2010 ABR Spread— Revolving Post 12/31/2010 Revolving Credit 3 Revolving Loans Loans Commitment Fee Rate Category 1 Greater than 4.50 to 1.00 4.00% 3.00% 0.50% Category 2 Less than or equal to 4.50 to 1.00 and greater than 3.50 to 1.00 3.75% 2.75% 0.50% Category 3 Less than or equal to 3.50 to 3.50% 2.50% 0.375% “Revolving Credit Commitment Fee Rate” shall mean either the Pre 12/31/2010 Revolving Credit Commitment Fee Rate or the Post 12/31/2010 Revolving Credit Commitment Fee Rate, as applicable. Each change in the Applicable Percentage resulting from a change in the Total Leverage Ratio shall be effective with respect to all Loans and Letters of Credit outstanding on and after the date of delivery to the Administrative Agent of the financial statements and certificates required by Section5.04(a) or (b) and Section5.04(c), respectively, indicating such change until the date immediately preceding the next date of delivery of such financial statements and certificates indicating another such change.Notwithstanding the foregoing, (i)at any time during which the Borrower has failed to deliver the financial statements and certificates required by Section5.04(a) or (b) and Section 5.04(c), respectively, or (ii)at any time after the occurrence and during the continuance of an Event of Default, the Total Leverage Ratio shall be deemed to be in Category 1 for purposes of determining the Applicable Percentage. (d)The definition of the term “Consolidated EBITDA” set forth in Section 1.01 of the Credit Agreement is hereby amended by deleting the words “and (viii)” and substituting therefor the words “(viii) any non-recurring fees, costs or expenses for such period in an aggregate amount for all periods not to exceed $15,000,000 incurred in connection with the Separation Transaction (whether or not such transaction is consummated), (ix) any non-recurring fees, costs or expenses for such period incurred in connection with an investment permitted by Section 6.04(l) or a Permitted Acquisition to the extent such fees, costs or expenses (A) would have been 4 permitted to be capitalized pursuant to GAAP as in effect on the Closing Date and (B) are taken into account in determining the amount of such investment under Section6.04(l) or the amount of consideration in respect of a Permitted Acquisition under Section 6.04(g)(iv)(D) and (x)”. (e)Section 2.23(b) of the Credit Agreement is hereby amended by deleting the amount “$15,000,000” set forth therein and substituting therefor the amount “$40,000,000”. (f)Section 6.04(g)(iv)(D) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “(iv)(D)except to the extent consisting of, or financed with the proceeds of a substantially contemporaneous issuance of, Qualified Capital Stock of the Borrower, the total consideration paid in connection with such acquisition and any other acquisitions consummated on or after the First Amendment Effective Date pursuant to this Section6.04(g) (including any Indebtedness of the Acquired Entity that is assumed by theBorrower or any Subsidiary following such acquisition and any payments following such acquisition pursuant to earn-out provisions or similar obligations) shall not in the aggregate exceed the sum of (x) $50,000,000 and (y) the portion, if any, of the then available amount that may be invested pursuant to Section6.04(l)”. (g)Section 6.04(l) of the Credit Agreement is hereby amended by inserting immediately after the words “so long as the aggregate amount invested, loaned or advanced pursuant to this paragraph (l)” the words “(or pursuant to Section6.04(g) utilizing amounts available to be invested pursuant to this paragraph (l)) on or after the First Amendment Effective Date” and (ii) inserting before the period at the end thereof the words “on and after the First Amendment Effective Date”. (h)Section 6.06(a) of the Credit Agreement is hereby amended by deleting the word “and” in clause (ii) thereof and substituting therefor a comma and inserting before the period at the end thereof the words “and (iii)the declaration of, agreement to declare or incurrence of any obligation to declare or make (but not the making of), directly or indirectly, Restricted Payments in connection with the Separation Transaction.” (i)Section 6.10 of the Credit Agreement is hereby amended by deleting the last sentence thereof and substituting therefor the following: “The amount of permitted Capital Expenditures set forth above in respect of any fiscal year commencing with the fiscal year ending on December31, 2010, shall be increased by an amount equal to 50%of the unused permitted Capital Expenditures for the immediately preceding fiscal year (including the portion thereof (if any) of the unused permitted Capital Expenditures carried forward to such preceding fiscal year pursuant to this sentence)”. (j)Section 6.12 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: 5 SECTION6.12.Maximum Total Leverage Ratio.Permit the Total Leverage Ratio as of the last day of each fiscal quarter ending on a date or during a period set forth below to be greater than the ratio set forth opposite such period below: Period Ratio July 1, 2007 through December 31, 2007 6.25 to 1.00 January 1, 2008 through December 31, 2008 5.00 to 1.00 January 1, 2009 through December 31, 2009 4.25 to 1.00 January 1, 2010 through March 31, 2010 3.50 to 1.00 April 1, 2010 through September 30, 2011 4.00 to 1.00 October 1, 2011 through December 31, 2011 3.75 to 1.00 Thereafter 3.00 to 1.00 (k)Section 6.13 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: SECTION6.13.Maximum Senior Leverage Ratio.Permit the Senior Leverage Ratio as of the last day of each fiscal quarter ending on a date or during a period set forth below to be greater than the ratio set forth opposite such period below: Period Ratio July 1, 2007 through December 31, 2007 4.50 to 1.00 January 1, 2008 through December 31, 2008 3.50 to 1.00 January 1, 2009 through December 31, 2009 2.75 to 1.00 January 1, 2010 through June 30, 2011 2.50 to 1.00 July 1, 2011 through December 31, 2011 2.25 to 1.00 Thereafter 2.00 to 1.00 (l)Article IX of the Credit Agreement is hereby amended by adding a new Section 9.18 at the end of such Article to read in its entirety as follows: SECTION 9.18Effect of Certain Inaccuracies.In the event that any financial statement or certificate delivered pursuant to Section5.04(a), (b) or (c) is inaccurate (regardless of whether this Agreement or the Commitments are in effect when such inaccuracy is discovered), and such inaccuracy, if corrected, would have led to the application of a higher Applicable Percentage for any period (an “Applicable Period”) than the Applicable Percentage actually used to determine interest rates and Fees for such Applicable Period, then (a)the Borrower shall promptly deliver to the Administrative Agent a corrected financial statement and a corrected certificate for such Applicable Period, (b)the Applicable Percentage shall be determined based on the corrected certificate for such Applicable Period, and (c)the Borrower shall promptly pay to the Administrative Agent (for the account of the Lenders during the Applicable Period or their successors and assigns) the accrued additional interest and/or Fees owing as a result of such increased Applicable Percentage for such Applicable Period.This Section9.18 6 shall not limit the rights of the Administrative Agent or the Lenders under Section2.07 or ArticleVII, and shall survive the termination of this Agreement. SECTION 4.Amendment Fee.In consideration of the agreements of the Lenders contained in this Amendment, the Borrower agrees to pay to each Lender that unconditionally executes and delivers a copy of this Amendment to the Administrative Agent (or its counsel) at or prior to noon, New York City time, on June 29, 2010, through the Administrative Agent, an amendment fee (the “Amendment Fee”) in an amount equal to 0.25% of the sum of the aggregate principal amount outstanding of such Lender’s Term Loans, PF L/C Commitments (after giving effect to the reduction contemplated by Section1 hereof) and Revolving Credit Commitments (whether used or unused) as of such date.The Amendment Fee shall be payable in immediately available funds on, and subject to the occurrence of, the Amendment Effective Date (as defined below). SECTION 5.Representations and Warranties.To induce the other parties hereto to enter into this Amendment, the Borrower represents and warrants to the Administrative Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that: (a)This Amendment has been duly authorized, executed and delivered by it and constitutes its legal, valid and binding obligation, enforceable against it in accordance with its terms. (b)After giving effect to this Amendment, the representations and warranties set forth in Article III of the Credit Agreement and in each other Loan Document are true and correct in all material respects on and as of the date hereof with the same effect as though made on and as of the date hereof, except to the extent such representations and warranties expressly relate to an earlier date. (c)After giving effect to this Amendment, no Default or Event of Default shall have occurred and be continuing. SECTION 6.Effectiveness.This Amendment shall become effective as of the date set forth above (and, for the avoidance of doubt, the changes made to the Applicable Percentage shall become effective as of such date) on the date (the “Amendment Effective Date”) on which the following conditions shall be satisfied: (a)The Administrative Agent shall have received counterparts of this Amendment that, when taken together, bear the signatures of the Borrower, the Subsidiary Guarantors and the Required Lenders. (b)The Administrative Agent shall have received the Amendment Fee. (c)The representations and warranties contained in Section5 shall be true and correct. SECTION 7.Effect of Amendment.Except as expressly set forth herein, this Amendment shall not by implication or otherwise limit, impair, constitute a waiver of 7 or otherwise affect the rights and remedies of the Lenders or the Administrative Agent under the Credit Agreement or any other Loan Document and shall not alter, modify, amend or in any way affect any of the terms, conditions, obligations, covenants or agreements contained in the Credit Agreement or any other Loan Document all of which are ratified and affirmed in all respects and shall continue in full force and effect.Nothing herein shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment, modification or other change of, any of the terms, conditions, obligations, covenants or agreements contained in the Credit Agreement or any other Loan Document in similar or different circumstances.After the date hereof, any reference to the Credit Agreement shall mean the Credit Agreement as modified hereby.This Amendment shall constitute a “Loan Document” for all purposes of the Credit Agreement and the other Loan Documents. SECTION 8.Applicable Law.THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 9.Counterparts.This Amendment may be executed in counterparts (and by different parties hereto on different counterparts), each of which shall constitute an original but all of which when taken together shall constitute a single contract.Delivery of an executed signature page to this Amendment by facsimile transmission shall be as effective as delivery of a manually signed counterpart of this Amendment. SECTION 10.Notices.All notices hereunder or in connection herewith shall be given in accordance with the provisions of Section9.01 of the Credit Agreement. SECTION 11.Headings.The headings of this Amendment are for purposes of reference only and shall not limit or otherwise affect the meaning hereof. SECTION 12.Subsidiary Guarantors.Each of the Subsidiary Guarantors hereby acknowledges receipt of, consents to the terms of this Amendment and reaffirms its obligations under all Loan Documents to which it is a party. 8 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed by their respective authorized officers as of the day and year first above written. SUN HEALTHCARE GROUP, INC., by /s/ L. Bryan Shaul Name: L. Bryan Shaul Title: Executive Vice President [Sun Healthcare Group, Inc. Amendment Signature Page] EACH SUBSIDIARY GUARANTOR LISTED ON SCHEDULE II HERETO, by /s/ Brandi Riddle Name:Brandi Riddle Title:Treasurer [Sun Healthcare Group, Inc. Amendment Signature Page] CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative Agent, by /s/ Robert Hetu Name:Robert Hetu Title:Managing Director by /s/ Kevin Buddhdew Name:Kevin Buddhdew Title:Associate [Sun Healthcare Group, Inc. Amendment Signature Page] SIGNATURE PAGE TO AMENDMENT NO. 1 DATED AS OF THE DATE FIRST WRITTEN ABOVE, TO THE SUN HEALTHCARE GROUP, INC. CREDIT AGREEMENT DATED AS OF APRIL 19, 2007. Pioneer Short Term Income Fund Pioneer Strategic Income Fund Pioneer Floating Rate Fund Pioneer Bond Fund Pioneer Diversified High Income Trust Pioneer Institutional Solutions-Credit Opportunities Met Investors Series Trust - Pioneer Strategic Income Portfolio By: Pioneer Investment Management, Inc. Its advisor by /s/ Margaret C. Begley Name:Margaret C. Begley Title:Assistant Secretary and Associate General Counsel Stichting Pensioenfonds voor Huisartsen Stichting Pensioenfonds Medische Specialisten By: Pioneer Institutional Management, Inc. Its advisor by /s/ Margaret C. Begley Name:Margaret C. Begley Title:Assistant Secretary and Associate General Counsel LANDMARK IX CDO LTD By: Aladdin Capital Management LLC, as Lender by /s/ Thomas E. Bancroft Name:Thomas E. Bancroft Title:Designated Signatory Aladdin Flexible Investment Fund SPC for Account of Series 2007-01 By: Aladdin Capital Management LLC, as Lendor by /s/ Thomas E. Bancroft Name:Thomas E. Bancroft Title:Designated Signatory Aladdin Flexible Investment Fund SPC for Account of Series 2008-01 By: Aladdin Capital Management LLC, as Lender by /s/ Thomas E. Bancroft Name:Thomas E. Bancroft Title:Designated Signatory Aladdin Flexible Investment Fund SPC for Account of Series 2008-02 By: Aladdin Capital Management LLC, as Lendor by /s/ Thomas E. Bancroft Name:Thomas E. Bancroft Title:Designated Signatory [Sun Healthcare Group, Inc. Amendment Signature Page] AIMCO CLO, Series 2005-A by /s/ Chris Goergen Name:Chris Goergen Title:Authorized Signatory by /s/ Marvin L. Lutz, III Name:Marvin L. Lutz, III Title:Authorized Signatory AIMCO CLO, Series 2006-A by /s/ Chris Goergen Name:Chris Goergen Title:Authorized Signatory by /s/ Marvin L. Lutz, III Name:Marvin L. Lutz, III Title:Authorized Signatory CIBC Inc. by /s/ Caroline Adams Name:Caroline Adams Title:CIBC Inc. Agent by Name: Title: CANARAS SUMMIT CLO LTD By: Canaras Capital Managment LLC As Sub-Investment Adviser by /s/ Benjamin S. Steger Name:Benjamin S. Steger, CFA® Title:Authorized Signatory by Name: Title: Green Island CBNA Loan Funding LLC by /s/ Adam Kaiser Name:Adam Kaiser Title:ATTORNEY-IN-FACT by NA Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] CREDIT SUISSE LOAN FUNDING LLC by /s/ Robert Franz Name:Robert Franz Title:Managing Director by /s/ David Fitzgerald Name:David Fitzgerald Title:Authorized Signatory Atrium V By: Credit Suisse Alternative Capital, Inc., as collateral manager by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: Castle Garden Funding by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: COMMONWEALTH OF PENNSYLVANIA TREASURY DEPARTMENT By: Credit Suisse Alternative Capital, Inc., as its investment advisor by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: CS Senior Loan Fund US by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] Credit Suisse Syndicated Loan Fund By: Credit Suisse Alternative Capital, Inc., as Agent Subsidiary for Credit Suisse Asset Management Structure Limited, the Responsible Entity for Credit Suisse Syndicated Loan Fund by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: CSAM Funding I by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: CSAM Funding III by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: CSAM Funding IV by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: Madison Park Funding II By: Credit Suisse Alternative Capital, Inc., as collateral manager by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] Madison Park Funding III By: Credit Suisse Alternative Capital, Inc., as collateral manager by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: Madison Park Funding V By: Credit Suisse Alternative Capital, Inc., as collateral manager by /s/ Thomas Flannery Name:Thomas Flannery Title:Authorized Signatory by Name: Title: Duane Street CLO IV, Ltd. By: DiMalo Ahmed Capital LLC As Collateral Manager by /s/ Paul Travers Name:Paul Travers Title:Principal Authorized Signatory by Name: Title: AURUM CLO 2002-1 Ltd. By: Deutsche Investment Management Americas, Inc. (as successor in interest to Deutsche Asset Management, Inc.), As Collateral Manager by /s/ Antonio V. Versaci Name:Antonio V. Versaci Title:Director by /s/ Colleen (Illegible) Name:Colleen (Illegible) Title:Managing Director DWS Floating Rate Plus Fund By: Deutsche Investment Management Americas, Inc. Investment Advisor by /s/ Antonio V. Versaci Name:Antonio V. Versaci Title:Director by /s/ Colleen (Illegible) Name:Colleen (Illegible) Title:Managing Director [Sun Healthcare Group, Inc. Amendment Signature Page] Flagship CLO IV By: Deutsche Investment Management Americas, Inc. As Collateral Manager by /s/ Antonio V. Versaci Name:Antonio V. Versaci Title:Director by /s/ Colleen (Illegible) Name:Colleen (Illegible) Title:Managing Director Flagship CLO V By: Deutsche Investment Management Americas, Inc. (as successor in interest to Deutsche Asset Management, Inc.), As Collateral Manager by /s/ Antonio V. Versaci Name:Antonio V. Versaci Title:Director by /s/ Colleen (Illegible) Name:Colleen (Illegible) Title:Managing Director Flagship CLO VI By: Deutsche Investment Management Americas, Inc. As Collateral Manager by /s/ Antonio V. Versaci Name:Antonio V. Versaci Title:Director by /s/ Colleen (Illegible) Name:Colleen (Illegible) Title:Managing Director FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND By: Four Corners Capital Management, LLC AsSub-Adviser by /s/ Kapil Singh Name:Kapil Singh, CFA Title:Senior Vice President FIRST TRUST/FOUR CORNERS SENIOR FLOATING RATE INCOME FUND II By:Four Corners Capital Management, LLC As Sub-Adviser by /s/ Kapil Singh Name:Kapil Singh, CFA Title:Senior Vice President [Sun Healthcare Group, Inc. Amendment Signature Page] FOUR CORNERS CLO 2005-I, Ltd. By: Four Corners Capital Management, LLC As Collateral Manager by /s/ Kapil Singh Name:Kapil Singh, CFA Title:Senior Vice President Four Corners CLO II, Ltd. by /s/ Patrick M. Cook Name:Patrick M. Cook Title:Assistant Vice President by NA Name: Title: Four Corners CLO III, Ltd. By: Macquaries Funds Group FKA Four Corners Capital Management, LLC As Collateral Manager by /s/ Kapil Singh Name:Kapil Singh, CFA Title:Senior Vice President OM FUNDING LIMITED By: Four Corners Capital Management, LLC As Collateral Manager by /s/ Kapil Singh Name:Kapil Singh, CFA Title:Senior Vice President Navigator CDO 2004, LTD, By: GE Asset Management Inc., as Collateral Manager by /s/ John C. Campos Name:John C. Campos Title:Duly Authorized Signatory by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] Navigator CLO 2006, LTD By: GE Asset Management, Inc., as Asset Manager by /s/ John C. Campos Name:John C. Campos Title:Duly Authorized Signatory by Name: Title: GE Business Financial Services Inc. by /s/ Andrew Moore Name:Andrew Moore Title:Duly Authorized Signatory by Name: Title: Victoria Court CBNA Loan Funding LLC by /s/ Adam Kaiser Name:Adam Kaiser Title:ATTORNEY-IN-FACT by NA Name: Title: Stoney Lane Funding I, Ltd., By: Hillmark Capital Management, L.P., as Collateral Manager, as Lender by /s/ Mark Gold Name:Mark Gold Title:CEO 1, LTD. by /s/ James Reilly Name:James Reilly Title:Authorized Signatory by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] ING Prime Rate Trust By: ING Investment Management Co., as its investment manager ING Senior Income Fund By: ING Investment Management Co., as its investment manager ING Investment Management CLO III, LTD. By: ING Alternative Asset Management LLC, as its investment Manager ING Investment Management CLO IV, LTD. By: ING Alternative Asset Management LLC, as its investment manager ING Investment Management CLO V, LTD. By: ING Alternative Asset Management, LLC, as its investment manager ING International (II) - Senior Loans By: ING Investment Management Co., as its investment manager ING Investment Trust Co. Plan for Employee Benefit Investment Funds - Senior Loan Fund By: ING Investment Trust Co. as its trustee by /s/ Michel Prince Name:Michel Prince, CFA Title:Senior Vice President ALZETTE EUROPEAN CLO S.A. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory [Sun Healthcare Group, Inc. Amendment Signature Page] ATLANTIS FUNDING LTD. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: AVALON CAPITAL LTD. 3 By: INVESCO Senior Secured Management, Inc. As Asset Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: BELHURST CLO LTD. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: BLT 2009 -1 LTD. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: CHAMPLAIN CLO, LTD. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] DIVERSIFIED CREDIT PORTFOLIO LTD. By: INVESCO Senior Secured Management, Inc. as Investment Adviser by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: HUDSON CANYON FUNDING II SUBSIDIARY HOLDING COMPANY II, LLC By: INVESCO Senior Secured Management, Inc. As Collateral Manager & Attorney InFact by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: Invesco Floating Rate Fund By: INVESCO Senior Secured Management, Inc. As Sub-Adviser by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: KATONAH V, LTD. By: INVESCO Senior Secured Management, Inc. As Investment Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: LIMEROCK CLO I By: INVESCO Senior Secured Management, Inc. As Investment Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] MOSELLE CLO S.A. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: NAUTIQUE FUNDING LTD. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: PETRUSSE EUROPEAN CLO S.A. By: INVESCO Senior Secured Management, Ind. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: SAGAMORE CLO LTD. By: INVESCO Senior Secured Management, Inc. As Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: SARATOGA CLO I, LIMITED By: INVESCO Senior Secured Management, Inc. As the Asset Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] WASATCH CLO LTD By: INVESCO Senior Secured Management, Inc. As Portfolio Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory J.P. Morgan Whitefriars Inc. by /s/ Virginia R. Conway Name:Virginia R. Conway Title:Attorney - in - Fact Bank of America, N.A. by /s/ Jill J. Hogan Name:Jill J. Hogan Title:Vice President by Name: Title: Genesis CLO 2007-2, Ltd., as a Lender By: LLCP Advisers LLC, as a Collateral Manager by /s/ Steve Hartman Name:Steve Hartman Title:Vice President by Name: Title: Latitude CLO II., LTD by /s/ Kirk Wallace Name:Kirk Wallace Title:Senior Vice President by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] Invesco Prime Income Trust By: Invesco Senior Secured Management, Inc. as Sub-Adviser by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: Invesco Van Kampen Senior Income Trust By: Invesco Senior Secured Management, Inc. as Sub-Adviser by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: Invesco Van Kampen Senior Loan Fund By: Invesco Senior Secured Management, Inc., as Sub-Adviser by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: MSIMPelonic Ray Ltd. By: Invesco Senior Secured Management Inc. as Collateral Manager by /s/ Joseph Rotondo Name:Joseph Rotondo Title:Authorized Signatory by Name: Title: JERSEY STREET CLO, LTD., By its Collateral Manager, Massachusetts Financial Services Company by /s/ David Cobey Name:David Cobey Title:As authorized representative and not individually [Sun Healthcare Group, Inc. Amendment Signature Page] MARLBOROUGH STREET CLO, LTD., By its Collateral Manager, Massachusetts Financial Services Company by /s/ David Cobey Name:David Cobey Title:As authorized representative and not individually Mountain Capital CLOIV Ltd. by /s/ Jonathan Dietz Name:Jonathan Dietz Title:Director by Name: Title: Mountain Capital CLO V Ltd. by /s/ Jonathan Dietz Name:Jonathan Dietz Title:Director by Name: Title: Mountain Capital CLO VI Ltd. by /s/ Jonathan Dietz Name:Jonathan Dietz Title:Director by Name: Title: New York Life Insurance Company by /s/ Jeanne M. Cruz Name:Jeanne M. Cruz Title:Vice President by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] New York Life Insurance and Annuity Corporation By: New York Life Investment Management, LLC Its Investment Manager by /s/ Jeanne M. Cruz Name:Jeanne M. Cruz Title:Director by Name: Title: MainStay Floating Rate Fund a series of Eclipse Funds, Inc. By: New York Life Investment Management LLC, Its Investment Manager by /s/ Jeanne M.Cruz Name:Jeanne M.Cruz NYLIM Flatiron CLO 2003-1 Ltd. By: New York Life Investment Management LLC, as Collateral Manager and Attorney-in-Fact by /s/ Jeanne M.Cruz Name:Jeanne M.Cruz NYLIM Flatiron CLO 2006-1 Ltd. By: New York Life Investment Management LLC, as Collateral Manager and Attorney-in-Fact by /s/ Jeanne M.Cruz Name:Jeanne M.Cruz NYLIM Flatiron CLO 2004-1 Ltd. By: New York Life Investment Management LLC, as Collateral Manager and Attorney-in-Fact by /s/ Jeanne M.Cruz Name:Jeanne M.Cruz Flatiron CLO 2007-1 Ltd. By: New York Life Investment Management LLC, as Collateral Manager and Attorney-in-Fact by /s/ Jeanne M.Cruz Name:Jeanne M.Cruz NYLIM Flatiron CLO 2005-1 Ltd. By: New York Life Investment Management LLC, as Collateral Manager and Attorney-in-Fact by /s/ Jeanne M.Cruz Name:Jeanne M.Cruz MainStay VP Floating Rate Portfolio a series of MainStay VP Series Fund, Inc. By: New York Life Investment Management LLC, Its Investment Manager by /s/ Jeanne M.Cruz Name:Jeanne M.Cruz [Sun Healthcare Group, Inc. Amendment Signature Page] Hallmark Insurance Company by /s/ Chris Kenney Name:Chris Kenney Title:Vice President by Name: Title: NACM CLO I by /s/ Joanna Willars Name:Joanna Willars Title:VP, Authorized Signatory by N/A Name: Title: NACM CLO II by /s/ Joanna Willars Name:Joanna Willars Title:VP, Authorized Signatory by N/A Name: Title: Centaurus Loan Trust NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT ADVISER by /s/ Robert Hoffman Name:Robert Hoffman Title:Executive Director Clydesdale CLO 2007, Ltd. NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT MANAGER by /s/ Robert Hoffman Name:Robert Hoffman Title:Executive Director [Sun Healthcare Group, Inc. Amendment Signature Page] NCRAM Loan Trust NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT ADVISER by /s/ Robert Hoffman Name:Robert Hoffman Title:Executive Director NCRAM Senior Loan Trust 2005 NOMURA CORPORATE RESEARCH AND ASSET MANAGEMENT INC. AS INVESTMENT ADVISER by /s/ Robert Hoffman Name:Robert Hoffman Title:Executive Director Nomura Bond & Loan Fund By: Mitsubishi UFJ Trust & Banking Corporation as Trustee By: Nomura Corporate Research & Asset Management Inc. Attorney in Fact by /s/ Robert Hoffman Name:Robert Hoffman Title:Executive Director Genesis CLO 2007-1 Ltd. By: Ore Hill Partners LLC Its: Collateral Manager by /s/ Claude A. Baum Name:Claude A. Baum, Esq. Title:General Counsel, Ore Hill Partners LLC by Name: Title: PPM GRAYHAWK CLO, LTD. By: PPM America, Inc., as Collateral Manager by /s/ David C. Wagner Name:David C. Wagner Title:Managing Director by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] Primus CLO II, Ltd. By: Primus Asset Management, Inc. As Collateral Manager by /s/ Martha Hadeler Name:Martha Hadeler Title:Sr. Portfolio Manager Cole Brook CBNA Loan Funding LLC by /s/ Adam Kaiser Name:Adam Kaiser Title:ATTORNEY-IN-FACT by N/A Name: Title: ROSEDALE CLO LTD. By: Princeton Advisory Group, Inc. the Collateral Manager by /s/ Scott O'Connell Name:Scott O'Connell Title:Sr. Credit Analyst by Name: Title: ROSEDALE CLO II LTD. By: Princeton Advisory Group, Inc. the Collateral Manager by /s/ Scott O'Connell Name:Scott O'Connell Title:Sr. Credit Analyst by Name: Title: Dryden VIII - Leveraged Loan CDO 2005 By: Prudential Investment Management, Inc., as Collateral Manager by /s/ Brian Juliano Name:Brian Juliano Title:Vice President [Sun Healthcare Group, Inc. Amendment Signature Page] Dryden XI - Leveraged Loan CDO 2006 By: Prudential Investment Management, Inc., as Collateral Manager by /s/ Brian Juliano Name:Brian Juliano Title:Vice President Dryden XVI - Leveraged Loan CDO 2006 By: Prudential Investment Management, Inc., as Collateral Manager by /s/ Brian Juliano Name:Brian Juliano Title:Vice President The Prudential Insurance Company of America By: Prudential Investment Management, Inc., as Investment Advisor by /s/ Brian Juliano Name:Brian Juliano Title:Vice President Dryden IX - Senior Loan Fund 2005 p.l.c. By: Prudential Investment Management, Inc., Collateral Manager by /s/ Brian Juliano Name:Brian Juliano Title:Vice President Dryden XVIII Leveraged Loan 2007 Ltd. By: Prudential Investment Management, Inc., as Collateral Manager by /s/ Brian Juliano Name:Brian Juliano Title:Vice President [Sun Healthcare Group, Inc. Amendment Signature Page] Dryden Total Return Bond Fund, Inc. By Prudential Investment Management, Inc., as investment advisor by /s/ Brian Juliano Name:Brian Juliano Title:Vice President Dryden Global Total Return Bond Fund By: Prudential Investment Management, Inc. As Investment Advisor by /s/ Brian Juliano Name:Brian Juliano Title:Vice President Prudential Retirement Insurance and Annuity Company By: Prudential Investment Management, Inc., as investment manager by /s/ Brian Juliano Name:Brian Juliano Title:Vice President Yorkville CBNA Loan Funding LLC by /s/ Adam Kaiser Name:Adam Kaiser Title:ATTORNEY-IN-FACT by NA Name: Title: Symphony CIO I, LTD By: Symphony Asset Management LLC by /s/ James Kim Name:James Kim Title:Portfolio Manager by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] Symphony CIO II, LTD By: Symphony Asset Management LLC by /s/ James Kim Name:James Kim Title:Portfolio Manager by Name: Title: Symphony CIO III, LTD By: Symphony Asset Management LLC by /s/ James Kim Name:James Kim Title:Portfolio Manager by Name: Title: Symphony CIO IV, LTD By: Symphony Asset Management LLC by /s/ James Kim Name:James Kim Title:Portfolio Manager by Name: Title: Symphony CIO V, LTD By: Symphony Asset Management LLC by /s/ James Kim Name:James Kim Title:Portfolio Manager by Name: Title: Symphony CIO VI, LTD By: Symphony Asset Management LLC by /s/ James Kim Name:James Kim Title:Portfolio Manager by Name: Title: [Sun Healthcare Group, Inc. Amendment Signature Page] UBS Loan Finance LLC by /s/ Irja R. Otsa Name:Irja R. Otsa Title:Associate Director Banking Products Services, US by /s/ Michael Cerniglia Name:Michael Cerniglia Title:Director Banking Products Services, US WELLS CAPITAL MANAGEMENT 16959700 by /s/ Zachary Tyler Name:Zachary Tyler Title:Authorized Signatory by Name: Title: OCEAN TRAILS CLO I By: West Gate Horizons Advisors LLC, as Collateral Manager by /s/ Helen Y. Rhee Name:Helen Y. Rhee Title:Senior Credit Analyst OCEAN TRAILS CLO II By: West Gate Horizons Advisors LLC, as Investment Manager by /s/ Helen Y. Rhee Name:Helen Y. Rhee Title:Senior Credit Analyst OCEAN TRAILS CLO III By: West Gate Horizons Advisors LLC, as Collateral Manager by /s/ Helen Y. Rhee Name:Helen Y. Rhee Title:Senior Credit Analyst WG HORIZONS CLO I By: West Gate Horizons Advisors LLC, as Manager by /s/ Helen Y. Rhee Name:Helen Y. Rhee Title:Senior Credit Analyst WhiteHorse III, Ltd. By WhiteHorse Capital Partners, L.P. As collateral manager By WhiteRock Asset Advisor, LLC, its G.P. by /s/ Jay Carvell Name:Jay Carvell Title:Portfolio Mnager [Sun Healthcare Group, Inc. Amendment Signature Page] SCHEDULE I Converted Letters of Credit Current Amount Effective Date Actual Expiry Adjusted Expiry 04/26/2007 04/26/2011 04/26/2011 10/26/2007 05/16/2011 05/16/2011 10/26/2007 06/15/2011 06/15/2011 06/22/2007 06/22/2011 06/22/2011 06/27/2007 06/28/2011 06/28/2011 07/02/2007 07/02/2011 07/05/2011 08/15/2007 08/15/2010 08/16/2010 08/21/2007 08/21/2010 08/23/2010 08/21/2007 08/21/2010 08/23/2010 11/08/2007 11/08/2010 11/08/2010 02/20/2008 02/20/2011 02/21/2011 07/09/2008 07/09/2011 07/11/2011 SCHEDULE II Subsidiary Guarantors Allegiance Hospice Group, Inc. Allegiance Hospice Care of Southeastern Massachusetts, LLC Allegiance Hospice Care of Massachusetts, Inc. Allegiance Hospice Care of New Hampshire, LLC Allegiance Hospice Care of Connecticut, LLC Holisticare Hospice, LLC Americare Health Services Corp. Atlantic Medical Supply Company, Inc. CareerStaff Unlimited, Inc. CareerStaff Services Corporation Great Falls Health Care Company, LLC Masthead Corporation Peak Medical Ancillary Services, Inc. Peak Medical Assisted Living, Inc. Peak Medical Colorado No. 2, Inc. Peak Medical Colorado No. 3, Inc. Peak Medical Corporation Peak Medical Farmington, Inc. Peak Medical Gallup, Inc. Peak Medical Idaho Operations, Inc. Peak Medical Las Cruces No. 2, Inc. Peak Medical Las Cruces, Inc. Peak Medical Montana Operations, Inc. Peak Medical New Mexico No. 3, Inc. Peak Medical NM Management Services, Inc. Peak Medical of Boise, Inc. Peak Medical of Colorado, Inc. Peak Medical of Idaho, Inc. Peak Medical of Montana, Inc. Peak Medical of Utah, Inc. Peak Medical Oklahoma No. 1, Inc. Peak Medical Oklahoma No. 3, Inc. Peak Medical Oklahoma No. 4, Inc. Peak Medical Oklahoma No. 5, Inc. Peak Medical Oklahoma No. 7, Inc. Peak Medical Oklahoma No. 8, Inc. Peak Medical Oklahoma No. 9, Inc. Peak Medical Oklahoma No. 10, Inc. Peak Medical Oklahoma No. 11, Inc. Peak Medical Oklahoma No. 12, Inc. Peak Medical Oklahoma No. 13, Inc. Peak Medical Peachtree, Inc. Peak Medical Roswell, Inc. Peak Medical Utah No. 2, Inc. PM Henryetta Holdings, Inc. PM Oxygen Services, Inc. PMC Hospice Services, Inc. ProCare One Nurses, LLC Regency Health Services, Inc. SHG Services, Inc. SolAmor Hospice Corporation SunAlliance Healthcare Services, Inc. SunBridge Beckley Health Care Corp. SunBridge Braswell Enterprises, Inc. SunBridge Brittany Rehabilitation Center, Inc. SunBridge Care Enterprises, Inc. SunBridge Care Enterprises West, Inc. SunBridge Carmichael Rehabilitation Center SunBridge Charlton Healthcare, Inc. SunBridge Circleville Health Care Corp. SunBridge Clipper Home of North Conway, Inc. SunBridge Clipper Home of Portsmouth, Inc. SunBridge Clipper Home of Rochester, Inc. SunBridge Clipper Home of Wolfeboro, Inc. SunBridge Dunbar Health Care Corp. SunBridge Gardendale Health Care Center, Inc. SunBridge Glenville Health Care, Inc. SunBridge Goodwin Nursing Home, Inc. SunBridge Hallmark Health Services, Inc. SunBridge Harbor View Rehabilitation Center SunBridge Healthcare Corporation SunBridge Jeff Davis Healthcare, Inc. SunBridge Maplewood Healthcare Center of Jackson, Tennessee, Inc. SunBridge Marion Health Care Corp. SunBridge Meadowbrook Rehabilitation Center SunBridge Nursing Home, Inc. SunBridge Paradise Rehabilitation Center, Inc. SunBridge Putnam Health Care Corp. SunBridge Regency Rehab Hospitals, Inc. SunBridge Regency-North Carolina, Inc. SunBridge Regency-Tennessee, Inc. SunBridge Retirement Care Associates, Inc. SunBridge Salem Health Care Corp. SunBridge San Bernardino Rehabilitation Hospital, Inc. SunBridge Shandin Hills Rehabilitation Center SunBridge Statesboro Healthcare Center, Inc. SunBridge Stockton Rehabilitation Center, Inc. SunBridge Summers Landing, Inc. SunBridge West Tennessee, Inc. SunDance Rehabilitation Agency, Inc. SunDance Rehabilitation Corporation SunDance Services Corporation SunHealth Specialty Services, Inc. SunMark of New Mexico, Inc. The Mediplex Group, Inc. 1104 Wesley Avenue, LLC 1240 Pinebrook Road, LLC 1th Road, LLC 1775 Huntington Lane, LLC 1980 Sunset Point Road, LLC 2600 Highlands Boulevard, North, LLC 2900 Twelfth Street North, LLC 3865 Tampa Road, LLC 395 Harding Street, LLC 4602 Northgate Court, LLC 4927 Voorhees Road, LLC Bay Tree Nursing Center Corp. Belmont Nursing Center Corp. Bradford Square Nursing, LLC Caring Choices Hospice LLC Connecticut Holdings I, LLC Countryside Care Center Corp. Crestview Nursing, LLC Falmouth Healthcare, LLC Florida Administrative Services, LLC Florida Holdings I, LLC Florida Holdings II, LLC Florida Holdings III, LLC Grant Manor LLC Harborside Administrative Services, LLC Harborside Connecticut Limited Partnership Harborside Danbury Limited Partnership Harborside Health I LLC Harborside Healthcare Limited Partnership Harborside Healthcare Advisors Limited Partnership Harborside Healthcare Baltimore Limited Partnership Harborside Healthcare Corporation Harborside Holdings I, LLC Harborside Massachusetts Limited Partnership Harborside North Toledo Limited Partnership Harborside of Cleveland Limited Partnership Harborside of Dayton Limited Partnership Harborside of Ohio Limited Partnership Harborside Rehabilitation Limited Partnership Harborside Rhode Island Limited Partnership Harborside Swanton, LLC Harborside Sylvania, LLC Harborside Toledo Business LLC Harborside Toledo Limited Partnership Harborside Troy, LLC Harborside Point Place, LLC Hbr Danbury, LLC Hbr Kentucky, LLC Hbr Stamford, LLC Hbr Trumbull, LLC HHC 1998-I Trust HHC Nutrition Services, LLC HHCI Limited Partnership Huntington Place Limited Partnership Kentucky Holdings I, LLC KHI LLC Klondike Manor LLC Leisure Years Nursing, LLC LTC Leasing, LLC Marietta Healthcare, LLC Maryland Harborside Corp. Mashpee Healthcare, LLC Massachusetts Holdings II, Limited Partnership Massachusetts Holdings I, LLC New Hampshire Holdings, LLC Northwest Holdings I, LLC Oakhurst Manor Nursing Center Corp. Ohio Holdings I, LLC Orchard Ridge Nursing Center Corp. Owenton Manor Nursing, LLC Pine Tree Villa LLC Regency Nursing, LLC Riverside Retirement Limited Partnership Sunset Point Nursing Center Corp. Wakefield Healthcare, LLC West Bay Nursing Center Corp. Westfield Healthcare, LLC Woodspoint LLC Harborside New Hampshire Limited Partnership HBR Bardwell LLC HBR Barkley Drive, LLC HBR Bowling Green LLC HBR Brownsville, LLC HBR Campbell Lane, LLC HBR Elizabethtown, LLC HBR Lewisport, LLC HBR Madisonville, LLC HBR Owensboro, LLC HBR Paducah, LLC HBR Woodburn, LLC Vital Care Services, LLC
